Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-4, 7-13 and 16-20 are presented for examination. Applicant filed an argument on 12/2/2021. After careful consideration of Applicant’s remarks, the examiner has maintained the grounds of rejections of claims 1-4, 7-13 and 16-20 in the instant office action as set forth in detail below.

Response to Arguments
The applicant argues that the combination of Cella, Khalate, Wegerich and Chandra does not discloses training a deep learning model without supplemental information, the examiner respectfully disagree Cella discloses “training artificial intelligence (“AI”) models based on industry-specific feedback, including training an AI model based on industry-specific feedback that reflects a measure of utilization, yield, or impact, where the AI model operates on sensor data from an industrial environment” (Cella, [0011]) and “the platform 100 may include the local data collection system 102 deployed in the environment 104 using machine learning to enable derivation-based learning outcomes from computers without the need to program them. The platform 100 may, therefore, learn from and make decisions on a set of data, by making data-driven predictions and adapting according to the set of data. In embodiments, machine learning may involve performing a plurality of machine learning deep learning” (Cella, [0318]). Cella discloses training a learning model, wherein the machine learning model is a deep learning model. Khalate discloses “predictive diagnostics system 502 is configured to learn from past data and create an algorithmic model which can autonomously (i) update itself and make predictions according to the changing time frame and geographical conditions, (ii) recognize patterns exhibited by faults, and/or (iii) automatically find the most likely diagnostics by learning from the patterns exhibited by the faults. Predictive diagnostic system 502 (e.g., the integration of autonomous learning systems (ALS) within chiller operations, etc.) may make it is possible to minimize dependency on expert human operators for carrying out cumbersome tasks of predefining rule bases for each machine parameter separately and/or enable vendors and building owners to take prior measures for preventative maintenance of chillers” (Khalate, [0095]), “variable monitor 718 groups sample vectors based on an operating state during which the sample vectors were collected. For example, variable monitor 718 may group or segment the sample vectors collected during a first operating state (e.g., state 1) into a first sample matrix, and group the sample vectors collected during a second operating state (e.g., state 2) into a second sample matrix. Each of the sample matrices can include values of the monitored variables that represent a particular operating state. During a training period, the operating states associated with each of the sample vectors can be specified by a user or indicated by another data source. In some embodiments, variable monitor 718 automatically identifies the operating states 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a method that does not require operator involvement for a fault diagnosis, such as an early fault with a mix box component inside an air handler, predict the sensor data under normal operation if the fault had never occurred for a comparison of predicted and actual energy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cella is concerned with using machine learning model to diagnose a system to recognize fault, Khalate is concerned with fault detection using machine learning technique. It is noted that while Cella and Khalate have discloses different techniques for training the machine learning model, the difference in the technique in training the model does not make them nonanalogous because they are both pertinent to the particular problem with which the applicant was concerned, which is fault identification in an HVAC system. Therefore, Cella and Khalate are analogous art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cella discloses training a deep learning model using contaminated data and Khalate discloses training a learning model without supplemental data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 7, 10-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180284735 to Cella et al. (hereinafter “Cella”), in view of US 20180373234 to Khalate et al. (hereinafter “Khalate”), in view of US 7739096 to Wegerich et al. (hereinafter “Wegerich”), further in view of US 20190172564 to Chandra et al. (hereinafter “Chandra”).

	As per claim 1, Cella substantially discloses a method for fault detection of a HVAC automation system using deep learning (Cella, see [0209]-[0211], [0594] and [0658] for a method for recognizing fault of a HVAC automation system using deep learning) comprising the steps of: maintaining a system manager application in a data processing system of a management system configured to perform HVAC functions and to provide a graphical user interface (Cella, see [0435]-[0436] for a server (i.e. system manager application in a data processing system) configured to perform HVAC function and [1197] for providing a graphical user interface), and running the system manager application to: receive point data for a hardware being analyzed, wherein the received point data is contaminated data (Cella, see [0594] and [0658] for receiving data for HVAC system being analyzed and identifies fault based on the received data, it is noted that since fault is being recognized based on the received data, the received data contains faulty data (i.e. contaminated data)); train a deep learning model for the hardware being analyzed (Cella, see [0011] and [0318]-[0319] for training a machine learning model for the hardware being analyzed, and the machine learning being deep learning); generate predicted data based on the deep learning model (Cella, see [0318]-[0319] and [0337]-[0338] for generate predicted data based on the deep learning 
Cella does not explicitly disclose fault detection of a building automation system, performing building automation system functions, train a learning model based on the received point data, without supplemental information, by applying a loss function, normalize some or all of the predicted data or the received point data, analyzing the data by applying cumulative sum control chart (CUSUM) sequential analysis for summing, weighting, and change detection. 
However, Khalate in an analogous art discloses fault detection of a building automation system (Khalate, see [0086]), train a learning model based on the received point data without supplement data (Khalate, see [0095] and [0102]-[0103]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Khalate into the method of Cella. The modification would be obvious because one of the ordinary skill in the art would want to predict and/or diagnose faulty conditions more efficiently and effectively by training the model based on the received point data without supplement data (Khalate, see [0102]-[0103] and [0118]).
The combination of Cella and Khalate does not explicitly disclose normalize some or all of the predicted data or the received point data, analyzing the data by 
However, Wegerich in an analogous art discloses analyzing the data by applying cumulative sum control chart (CUSUM) sequential analysis for summing, weighting, and change detection (Wegerich, see col. 6 lines 1-16).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wegerich into the above combination of Cella and Khalate. The modification would be obvious because one of the ordinary skill in the art would want to minimize the size of the training set (Wegerich, see col. 3 lines 9-10).
The combination of Cella, Khalate, and Wegerich does not explicitly disclose train a learning model by applying a loss function, normalize some or all of the predicted data or the received point data. However, Chandra in an analogous art discloses train a learning model by applying a loss function (Chandra, see [0051]), normalize some or all of the predicted data or the received point data (Chandra, see [0127]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chandra into the above combination of Cella, Khalate and Wegerich. The modification would be obvious because one of the ordinary skill in the art would want to provide accurate training for the model (Chandra, see [0051]).

Claim 10 is a computer-readable claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. 

Claim 19 is a system claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. 

As per claim 2, the rejection of claim 1 is incorporated, Cella further discloses the received data includes at least required points for the hardware being analyzed (Cella, see [0252] and [0256] for collecting required amount of data for the machine being analyzed).

Claim 11 is a computer-readable claim corresponding to the method claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 1. 

As per claim 3, the rejection of claim 1 is incorporated, Cella further discloses training the deep learning models includes applying a function (Cella, see [0318], [0329] and [0338]). Chandra further discloses training the deep learning model by applying the loss function includes applying a Huber loss function (Chandra, see [0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chandra into the above combination of Cella, Khalate and Wegerich. The modification would be obvious because one of the ordinary skill in the art would want to provide accurate training for the model (Chandra, see [0051]).



	As per claim 7, the rejection of claim 1 is incorporated, Cella further discloses identifying the fault includes comparing the received point data for a first period of time with the predicted data for a corresponding second period of time (Cella, see [0302] and [0436]).

Claim 16 is a computer-readable claim corresponding to the method claim 7, it is therefore rejected under similar reasons set forth in the rejection of claim 7. 

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella, in view of Khalate, in view of Wegerich, in view of Chandra, further in view of “Dropout: A simple Way to Prevent Neural Netowrks from overfitting” to Srivastava et al. (hereinafter “Srivastava”).

As per claim 4, the rejection of claim 1 is incorporated, the combination of Cella, Khalate, Wegerich and Chandra does not explicitly disclose training the deep learning model includes applying dropout techniques for regularization. However, Srivastava in an analogous art discloses training the deep learning model includes applying dropout techniques for regularization (Srivastava, see pages 1929-1931).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of 

Claim 13 is a computer-readable claim corresponding to the method claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4. 

As per claim 20, the rejection of claim 19 is incorporated, Cella further discloses training the deep learning models includes applying a function (Cella, see [0318], [0329] and [0338]). Chandra further discloses applying a Huber loss function (Chandra, [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chandra into the above combination of Cella, Khalate and Wegerich. The modification would be obvious because one of the ordinary skill in the art would want to provide accurate training for the model (Chandra, see [0051]).
The combination of Cella, Khalate, Wegerich and Chandra does not explicitly disclose applying dropout techniques for regularization. However, Srivastava in an analogous art discloses applying dropout techniques for regularization (Srivastava, see pages 1929-1931).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Srivastava into the above combination of Cella, Khalate, Wegerich and Chandra. The .

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cella, in view of Khalate, in view of Wegerich, in view of Chandra, further in view of US 20170213150 to Arel et al. (hereinafter “Arel”).

As per claim 8, the rejection of claim 1 is incorporated, the combination of Cella, Khalate, Wegerich and CHandra does not explicitly wherein identifying the fault includes identifying when a normalized deviation between received point data and the predicted data is greater than a predetermined threshold. However, Arel in an analogous art discloses wherein identifying the fault includes identifying when a normalized deviation between received point data and the predicted data is greater than a predetermined threshold (Arel, see [0059]-[0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Arel into the above combination of Cella, Khalate, Wegerich and Chandra. The modification would be obvious because one of the ordinary skill in the art would want to effectively select actions in response to new state representations without adversely affecting their performance when the environment is in other states (Arel, [0007]).

Claim 17 is a computer-readable claim corresponding to the method claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8. 

	As per claim 9, the rejection of claim 1 is incorporated, Cella further discloses the fault report is a graphic user interface illustrating data (Cella, see [2143]). The combination of Cella, Khalate, Wegerich and Chandra does not explicitly disclose illustrating the received point data as compared to the predicted data. However, Arel in an analogous art discloses illustrating the received point data as compared to the predicted data (Arel, see [0059]-[0063] and [0090]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Arel into the above combination of Cella, Khalate, Wegerich and Chandra. The modification would be obvious because one of the ordinary skill in the art would want to effectively select actions in response to new state representations without adversely affecting their performance when the environment is in other states (Arel, [0007]).

Claim 18 is a computer-readable claim corresponding to the method claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JASON LIN/
Primary Examiner, Art Unit 2117